Exhibit 10.33

AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT

Dated as of November 14, 2014

among

VARIOUS ENTITIES LISTED ON SCHEDULE I,

as the initial Originators

ANY OTHER ENTITIES THAT BECOME A PARTY HERETO

AS ORIGINATORS FROM TIME TO TIME

and

FLEETCOR FUNDING LLC



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Subject Matter    Page   ARTICLE I    AGREEMENT TO PURCHASE AND SELL
   SECTION 1.1    Agreement To Purchase and Sell      2    SECTION 1.2    Timing
of Purchases      4    SECTION 1.3    Consideration for Purchases      4   
SECTION 1.4    Purchase and Sale Termination Date      4    SECTION 1.5   
Intention of the Parties      4    ARTICLE II    PURCHASE REPORT; CALCULATION OF
PURCHASE PRICE    SECTION 2.1    Purchase Report      5    SECTION 2.2   
Calculation of Purchase Price      5    ARTICLE III    CONTRIBUTION AND PAYMENT
OF PURCHASE PRICE    SECTION 3.1    Contribution of Receivables and Initial
Purchase Price Payment      6    SECTION 3.2    Subsequent Purchase Price
Payments      7    SECTION 3.3    Settlement as to Specific Receivables and
Dilution      7    SECTION 3.4    Reconveyance of Receivables      8    ARTICLE
IV    CONDITIONS OF PURCHASES    SECTION 4.1    Conditions Precedent to Initial
Purchase      8    SECTION 4.2    Certification as to Representations and
Warranties      10    SECTION 4.3    Additional Originators      10    ARTICLE V
   REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS    SECTION 5.1    Existence
and Power      11    SECTION 5.2    Company and Governmental Authorization,
Contravention      11    SECTION 5.3    Binding Effect of Agreement      11   
SECTION 5.4    Accuracy of Information      11    SECTION 5.5    Actions, Suits
     11    SECTION 5.6    Taxes      11    SECTION 5.7    Compliance with
Applicable Laws      12    SECTION 5.8    Reliance on Separate Legal Identity   
  12    SECTION 5.9    Investment Company      12    SECTION 5.10    Perfection
     12    SECTION 5.11    Creation of Receivables      12    SECTION 5.12   
Credit and Collection Policy      12    SECTION 5.13    Enforceability of
Contracts      12    SECTION 5.14    Location and Offices      13    SECTION
5.15    Good Title      13    SECTION 5.16    Names      13   

 

-i-



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Subject Matter    Page   SECTION 5.17    Nature of Receivables      13
   SECTION 5.18    Bulk Sales, Margin Regulations, No Fraudulent Conveyance,
Investment Company      13    SECTION 5.19    Solvency      13    SECTION 5.20
   Licenses, Contingent Liabilities, and Labor Controversies      13    SECTION
5.21    Anti-Money Laundering/International Trade Law Compliance      13   
SECTION 5.22    Reaffirmation of Representations and Warranties by the
Originator      14    ARTICLE VI    COVENANTS OF THE ORIGINATORS    SECTION 6.1
   Affirmative Covenants      14    SECTION 6.2    Reporting Requirements     
15    SECTION 6.3    Negative Covenants      16    SECTION 6.4    Substantive
Consolidation      18    SECTION 6.5    Originator shall not become a Sanctioned
Person      19    ARTICLE VII    ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF
RECEIVABLES    SECTION 7.1    Rights of the Company      20    SECTION 7.2   
Responsibilities of the Originators      20    SECTION 7.3    Further Action
Evidencing Purchases      21    SECTION 7.4    Application of Collections     
21    SECTION 7.5    Ordinary Course of Business      21    ARTICLE VIII   
PURCHASE AND SALE TERMINATION EVENTS    SECTION 8.1    Purchase and Sale
Termination Events      22    SECTION 8.2    Remedies      22    ARTICLE IX   
INDEMNIFICATION    SECTION 9.1    Indemnities by the Originators      22   
ARTICLE X    MISCELLANEOUS    SECTION 10.1    Amendments, etc      24   
SECTION 10.2    Notices, etc      25    SECTION 10.3    No Waiver; Cumulative
Remedies      25    SECTION 10.4    Binding Effect; Assignability      25   
SECTION 10.5    Governing Law      25    SECTION 10.6    Costs, Expenses and
Taxes      25    SECTION 10.7    SUBMISSION TO JURISDICTION      26   
SECTION 10.8    WAIVER OF JURY TRIAL      26    SECTION 10.9    Captions and
Cross References; Incorporation by Reference      26   

 

-ii-



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Subject Matter    Page   SECTION 10.10    Execution in Counterparts   
  27    SECTION 10.11    Acknowledgment and Agreement      27    SECTION 10.12
   No Proceeding      27    SECTION 10.13    Limited Recourse      27   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

List of Originators

Schedule II

Location of Each Originator

Schedule III

Location of Books and Records of Originators

Schedule IV

Trade Names

Schedule V

Actions/Suits

EXHIBITS

 

Exhibit A

Form of Purchase Report

Exhibit B

Form of Company Note

Exhibit C

Form of Joinder Agreement

 

iv



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), dated
as of November 14, 2014 is entered into by and among the VARIOUS ENTITIES LISTED
ON SCHEDULE I HERETO (each, an “Originator”; and collectively, “Originators”),
and FLEETCOR FUNDING LLC, a Delaware limited liability company (the “Company”).

DEFINITIONS

Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Exhibit I to the Fifth Amended and
Restated Receivables Purchase Agreement, dated as of the date hereof (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Receivables Purchase Agreement”), among the Company, as Seller,
FleetCor Technologies Operating Company, LLC (individually, “FleetCor”), as
initial Servicer (in such capacity, the “Servicer”), the various Purchasers and
Purchaser Agents from time to time party thereto, and PNC Bank, National
Association, as Administrator. All references herein to months are to calendar
months unless otherwise expressly indicated.

BACKGROUND:

1. The Company is a special purpose limited liability company, all of the issued
and outstanding membership interests of which are owned by FleetCor;

2. The Originators generate or acquire Receivables in the ordinary course of
their businesses;

3. Concurrently herewith, Comdata Inc. (“Comdata”) is entering into that certain
Receivables Purchase and Sale Agreement (the “Sub-Originator PSA”) with the each
of the Persons parties thereto as “Sub-Originators” or who become parties
thereto as “Sub-Originators” pursuant to a Joinder Agreement whereby such
Persons will sell their respective Receivables to Comdata;

4. On the date hereof, Comdata is repurchasing from Comdata Receivables, Inc., a
Delaware corporation (the “Comdata SPV”) all outstanding Receivables and other
property from time to time sold, assigned, contributed or otherwise transferred
by Comdata to the Comdata SPV pursuant to that certain Receivables Sale
Agreement, dated as of August 17, 2010 (as amended, supplemented or otherwise
modified through the date hereof, the “Comdata RSA”). Such Receivables are
referred to herein as the “Existing Comdata Receivables” and the repurchase
agreement relating thereto is referred to herein as the “Receivables Transfer
Agreement”;

5. In order to finance their respective businesses, the Originators (other than
Comdata and Pacific Pride Services, LLC (“Pacific Pride”)) have sold and all of
the Originators wish to sell and contribute certain Receivables and Related
Rights from time to time to the Company, and the Company is willing, on the
terms and subject to the conditions set forth herein, to purchase (and, solely
with respect to FleetCor, accept contributions of) such Receivables and Related
Rights from such Originators;



--------------------------------------------------------------------------------

6. The parties hereto (other than Comdata and Pacific Pride) have entered into
that certain Purchase and Sale Agreement, dated as of December 20, 2004 (as
amended, supplemented or otherwise modified through the date hereof, the
“Original PSA”), and each of Comdata and Pacific Pride desires to become a party
to the Original PSA (as amended and restated hereby), as an Originator;

7. This Agreement amends and restates in its entirety, as of the date hereof,
the Original PSA. Upon the effectiveness of this Agreement and the Receivables
Purchase Agreement in accordance with their terms, the terms and provisions of
the Original PSA shall, subject to this paragraph, be superseded hereby in their
entirety. Notwithstanding the foregoing and for the avoidance of doubt, (a) all
indemnification obligations of the Originators under the Original PSA shall
survive this Agreement, (b) all sales and contributions of Receivables and
Related Rights under the Original PSA by the Originators to the Company are
hereby ratified and confirmed and shall survive this Agreement and (c) the
security interests granted by the Originators pursuant to Section 1.5 of the
Original PSA shall remain in full force and effect and shall survive this
Agreement as security for all obligations of the Originators under the Original
PSA until such obligations have been finally and fully paid and performed. Upon
the effectiveness of this Agreement, each reference to the Original PSA in any
other document, instrument or agreement shall mean and be a reference to this
Agreement. Nothing contained herein, unless expressly herein stated to the
contrary, is intended to amend, modify or otherwise affect any other instrument,
document or agreement executed and or delivered in connection with the Original
PSA; and

8. The Originators and the Company intend this transaction to be a true sale of
Receivables by each Originator to the Company, providing the Company with the
full benefits of ownership of the Receivables, and the Originators and the
Company do not intend the transactions hereunder to be characterized as a loan
from the Company to any Originator.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

ARTICLE I

AGREEMENT TO PURCHASE AND SELL

SECTION 1.1 Agreement To Purchase and Sell. On the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, agrees to sell to the Company, and the Company agrees to purchase from
such Originator, from time to time on or after the Closing Date, but before the
Purchase and Sale Termination Date (as defined in Section 1.4), all of such
Originator’s right, title and interest in and to:

(a) (i) each Receivable (including, without limitation, each such Receivable
sold or purported sold to such Originator pursuant to the Sub-Originator PSA) of
such Originator that existed and was owing to such Originator at the closing of
such Originator’s business on the applicable Cut-Off Date other than Receivables
contributed pursuant to Section 3.1 (the “Contributed Receivables”) and
(ii) each Existing Comdata Receivable;

 

2



--------------------------------------------------------------------------------

(b) (i) each Receivable generated or acquired by any Originator (including,
without limitation, each such Receivable sold or purported sold to such
Originator pursuant to the Sub-Originator PSA) from and including the applicable
Cut-Off Date to but excluding the Purchase and Sale Termination Date and
(ii) each Existing Comdata Receivable;

(c) all rights to, but not the obligations of, such Originator under all Related
Security with respect to any of the foregoing Receivables;

(d) all monies due or to become due to such Originator with respect to any of
the foregoing;

(e) all books and records of such Originator to the extent related to any of the
foregoing;

(f) all collections and other proceeds and products of any of the foregoing (as
defined in the UCC) that are or were received by such Originator on or after the
applicable Cut-Off Date, including, without limitation, all funds which either
are received by such Originator, the Company or the Servicer from or on behalf
of the Obligors in payment of any amounts owed (including, without limitation,
invoice price, finance charges, interest and all other charges) in respect of
any of the above Receivables or are applied to such amounts owed by the Obligors
(including, without limitation, any insurance payments that such Originator, the
Company or the Servicer applies in the ordinary course of its business to
amounts owed in respect of any of the above Receivables, and net proceeds of
sale or other disposition of repossessed goods or other collateral or property
of the Obligors in respect of any of the above Receivables or any other parties
directly or indirectly liable for payment of such Receivables);

(g) all of the Originators’ rights, remedies, powers, privileges, title and
interest (but not obligations) under the Sub-Originator PSA and the Receivables
Transfer Agreement; and

(h) all rights, remedies, powers, privileges, title and interest (but not
obligations) in and to the Collection Accounts, into which any Collections or
other proceeds with respect to such Receivables may be deposited, and any
related investment property acquired with any such Collections or other proceeds
(as such term is defined in the applicable UCC).

All purchases and contributions hereunder shall be made without recourse, but
shall be made pursuant to, and in reliance upon, the representations, warranties
and covenants of the Originators set forth in this Agreement and each other
Transaction Document. No obligation or liability to any Obligor on any
Receivable is intended to be assumed by the Company hereunder, and any such
assumption is expressly disclaimed. The Company’s foregoing commitment to
purchase Receivables and the proceeds and rights described in clauses
(c) through (h) above, including with respect to Contributed Receivables,
(collectively, the “Related Rights”) is herein called the “Purchase Facility.”

 

3



--------------------------------------------------------------------------------

As used herein, “Cut-Off Date” means (a) with respect to each Originator other
than Comdata, Pacific Pride and any Originator that first becomes a party hereto
after the date hereof, December 13, 2004, (b) with respect to Comdata, the
earlier of (i) the date designated as the “RSA Termination Date” pursuant to the
Comdata RSA and (ii) the effective date of any agreement terminating the
transfer of Receivables from Comdata to the Comdata SPV, (c) with respect to
Pacific Pride, October 31, 2014 and (d) with respect to any Originator that
first becomes a party hereto after the date hereof, the calendar day prior to
the date on which such Originator becomes a party hereto or such other date as
the Company and such Originator agree to in writing.

SECTION 1.2 Timing of Purchases.

(a) Cut-Off Date Purchases; Closing Date Purchases. (i) Each Originator’s entire
right, title and interest in each Receivable that existed and was owing to such
Originator as of the close of such Originator’s business on the applicable
Cut-Off Date (other than the Contributed Receivables) and all Related Rights
with respect thereto shall be, and shall be deemed to have been, sold by such
Originator to the Company on such Cut-Off Date and (ii) each Originator’s entire
right, title and interest (if any) in each Existing Comdata Receivable and all
Related Rights with respect thereto shall be, and shall be deemed to have been,
sold by such Originator to the Company on the Closing Date.

(b) Subsequent Purchases. After the applicable Cut-Off Date, until the Purchase
and Sale Termination Date, each Receivable and the Related Rights generated or
acquired by each Originator shall be deemed to have been sold or contributed, as
applicable, by such Originator to the Company immediately (and without further
action) upon the creation of such Receivable.

SECTION 1.3 Consideration for Purchases. On the terms and subject to the
conditions set forth in this Agreement, the Company agrees to make Purchase
Price payments to the Originators in accordance with Article III and to reflect
all contributions in accordance with Section 3.1.

SECTION 1.4 Purchase and Sale Termination Date. The “Purchase and Sale
Termination Date” shall be the earliest to occur of (a) the date the Purchase
Facility is terminated pursuant to Section 8.2 and (b) the Payment Date
immediately following the day on which the Originators shall have given written
notice to the Company, the Administrator and each Purchaser Agent at or prior to
10:00 a.m. (New York City time) that the Originators desire to terminate this
Agreement.

SECTION 1.5 Intention of the Parties. It is the express intent of each
Originator and the Company that each conveyance by such Originator to the
Company pursuant to this Agreement of the Receivables and Related Rights,
including without limitation, all Receivables, if any, constituting general
intangibles as defined in the UCC, and all Related Rights be construed as a
valid and perfected sale and absolute assignment (without recourse except as
provided herein) of such Receivables and Related Rights by such Originator to
the Company (rather than the grant of a security interest to secure a debt or
other obligation of such Originator) and that the right, title and interest in
and to such Receivables and Related Rights conveyed to the Company be prior to
the rights of and enforceable against all other Persons at any time, including,
without limitation, lien creditors, secured lenders, purchasers and any Person
claiming through such Originator. However, if, contrary to the mutual intent of
the parties, any conveyance of Receivables and Related Rights, including without
limitation any Receivables constituting general intangibles, is not construed to
be both a valid and perfected sale and absolute assignment of such Receivables
and Related Rights, and a conveyance of such Receivables and Related Rights that
is prior to

 

4



--------------------------------------------------------------------------------

the rights of and enforceable against all other Persons at any time, including
without limitation lien creditors, secured lenders, purchasers and any Person
claiming through such Originator, then, it is the intent of such Originator and
the Company that (i) this Agreement also shall be deemed to be, and hereby is, a
security agreement within the meaning of the UCC; and (ii) such Originator shall
be deemed to have granted to the Company as of the date of this Agreement, and
such Originator hereby grants to the Company a security interest in, to and
under all of such Originator’s right, title and interest in and to: (A) the
Receivables and the Related Rights now existing and hereafter created or
acquired by such Originator transferred or purported to be transferred
hereunder, (B) all monies due or to become due and all amounts received with
respect thereto, (C) all books and records of such Originator to the extent
related to any of the foregoing, and (D) all proceeds and products of any of the
foregoing to secure all of such Originator’s obligations hereunder.

ARTICLE II

PURCHASE REPORT; CALCULATION OF PURCHASE PRICE

SECTION 2.1 Purchase Report. On the Closing Date and on the 25th day of each
calendar month thereafter (or if such day is not a Business Day, the next
occurring Business Day) (each such date, a “Monthly Purchase Report Date”), the
Servicer shall deliver to the Company and each Originator a report in
substantially the form of Exhibit A (each such report being herein called a
“Purchase Report”) setting forth, among other things:

(a) Receivables purchased (or, in the case of Contributed Receivables, received)
by the Company from each Originator on the Closing Date (in the case of the
Purchase Report to be delivered on the Closing Date);

(b) Receivables purchased (or, in the case of Contributed Receivables, received)
by the Company from each Originator during the period commencing on the Monthly
Purchase Report Date immediately preceding such Monthly Purchase Report Date to
(but not including) such Monthly Purchase Report Date (in the case of each
subsequent Purchase Report); and

(c) the calculations of reductions of the Purchase Price for any Receivables as
provided in Section 3.3 (a) and (b).

SECTION 2.2 Calculation of Purchase Price. The “Purchase Price” to be paid to
each Originator for the Receivables that are purchased hereunder from such
Originator shall be determined in accordance with the following formula:

 

PP

  =    OB x FMVD

 

5



--------------------------------------------------------------------------------

where:

PP

  =    Purchase Price for each Receivable as calculated on the relevant Payment
Date.

OB

  =    The Outstanding Balance of such Receivable on the relevant Payment Date.

FMVD

  =    Fair Market Value Discount, as measured on such Payment Date, which is
equal to the quotient (expressed as percentage) of (a) one divided by (b) the
sum of (i) one, plus (ii) the product of (A) the Prime Rate on such Payment
Date, and (B) a fraction, the numerator of which is the Days’ Sales Outstanding
(calculated as of the last Business Day of the calendar month next preceding
such Payment Date) and the denominator of which is 365.

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Originators are open for business.

“Prime Rate” means a per annum rate equal to the “Prime Rate” as published in
the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Administrator in its sole discretion.

ARTICLE III

CONTRIBUTION AND PAYMENT OF PURCHASE PRICE

SECTION 3.1 Contribution of Receivables and Initial Purchase Price Payment.

(a) Contribution of Receivables. On the effective date of the Original PSA,
FleetCor contributed to the capital of the Company, either or a combination of
(i) Receivables and Related Rights consisting of each Receivable of FleetCor
that existed and was owing to FleetCor on such Cut-Off Date beginning with the
oldest of such Receivables and continuing chronologically thereafter and/or
(ii) cash or other assets, in either case, such that the aggregate outstanding
balance of all equity held by FleetCor in the Company, after giving effect to
such contribution, was equal to $6,000,000.

(b) Initial Purchase Price Payment. On the terms and subject to the conditions
set forth in this Agreement, the Company agrees to pay to each Originator the
Purchase Price for the purchase to be made from such Originator on the Closing
Date partially in cash (in an amount to be agreed between the Company and such
Originator and set forth in the initial Purchase Report) and partially by
issuing a promissory note in the form of Exhibit B to such Originator with an
initial principal balance equal to the remaining Purchase Price (each such
promissory note, as it may be amended, supplemented, endorsed or otherwise
modified from time to time, together with all promissory notes issued from time
to time in substitution therefor or renewal thereof in accordance with the
Transaction Documents, each being herein called a “Company Note”).

 

6



--------------------------------------------------------------------------------

SECTION 3.2 Subsequent Purchase Price Payments. On each Payment Date subsequent
to the Closing Date, on the terms and subject to the conditions set forth in
this Agreement, the Company shall pay to each Originator the Purchase Price for
the Receivables generated or acquired by such Originator on such Payment Date:

(a) First, in cash to the extent the Company has cash available therefor and
such payment is not prohibited under the Receivables Purchase Agreement; and

(b) Second, solely in the case of FleetCor, if elected by FleetCor in its sole
discretion, to the extent any portion of the Purchase Price remains unpaid, by
accepting a contribution of such Receivable and the Related Rights to its
capital in an amount equal to such remaining unpaid portion of such Purchase
Price; provided, however, that the foregoing shall not be construed to require
FleetCor to make any capital contribution to the Company; and

(c) Third, to the extent any portion of the Purchase Price remains unpaid, the
principal amount outstanding under the applicable Company Note shall be
automatically increased by an amount equal to such remaining unpaid portion of
such Purchase Price

For the avoidance of doubt each Company Note (and the principal amount thereof)
outstanding as of the date hereof under the Original PSA shall constitute a
Company Note (and principal thereof) outstanding hereunder for all purposes.

The Servicer shall make all appropriate record keeping entries with respect to
each of the Company Notes to reflect the foregoing payments and reductions made
pursuant to Section 3.3, and the Servicer’s books and records shall constitute
rebuttable presumptive evidence of the principal amount of, and accrued interest
on, each of the Company Notes at any time. Each Originator hereby irrevocably
authorizes the Servicer to mark the Company Notes “CANCELED” and to return such
Company Notes to the Company upon the final payment thereof after the occurrence
of the Purchase and Sale Termination Date.

SECTION 3.3 Settlement as to Specific Receivables and Dilution.

(a) If, (i) on the day of purchase or contribution of any Receivable from an
Originator hereunder, any of the representations or warranties set forth in
Sections 5.10, 5.15 and 5.17 are not true with respect to such Receivable or
(ii) as a result of any action or inaction (other than solely as a result of the
failure to collect such Receivable due to a discharge in bankruptcy or similar
insolvency proceeding or other credit related reasons with respect to the
relevant Obligor) of such Originator, on any subsequent day, any of such
representations or warranties set forth in Sections 5.10, 5.15 and 5.17 is no
longer true with respect to such Receivable, then the Purchase Price (or in the
case of a Contributed Receivable the Outstanding Balance of such Receivable (the
“Contributed Value”)), with respect to such Receivable shall be reduced by an
amount equal to the Outstanding Balance of such Receivable and shall be
accounted to such Originator as provided in clause (c) below; provided, that if
the Company thereafter receives payment on account of Collections due with
respect to such Receivable, the Company promptly shall deliver such funds to
such Originator.

 

7



--------------------------------------------------------------------------------

(b) If, on any day, the Outstanding Balance of any Receivable (including any
Contributed Receivable) purchased or contributed hereunder is reduced or
adjusted as a result of any defective, rejected, returned goods or services, or
any discount or other adjustment made by any Originator, the Company or the
Servicer or any setoff or dispute between any Originator or the Servicer and an
Obligor as indicated on the books of the Company (or, for periods prior to the
Closing Date, the books of such Originator), then the Purchase Price or
Contributed Value, as the case may be, with respect to such Receivable shall be
reduced by the amount of such net reduction and shall be accounted to such
Originator as provided in clause (c) below.

(c) Any reduction in the Purchase Price or Contributed Value of any Receivable
pursuant to clause (a) or (b) above shall be applied as a credit for the account
of the Company against the Purchase Price of Receivables subsequently purchased
by the Company from such Originator hereunder; provided, however if there have
been no purchases of Receivables from such Originator (or insufficiently large
purchases of Receivables) to create a Purchase Price sufficient to so apply such
credit against, the amount of such credit:

(i) to the extent of any outstanding principal balance under the Company Note
payable to such Originator, shall be deemed to be a payment under, and shall be
deducted from the principal amount outstanding under, the Company Note payable
to such Originator; and

(ii) after making any deduction pursuant to clause (i) above, shall be paid in
cash to the Company by such Originator in the manner and for application as
described in the following proviso;

provided, further, that at any time (y) when a Termination Event or an Unmatured
Termination Event exists under the Receivables Purchase Agreement or (z) on or
after the Purchase and Sale Termination Date, the amount of any such credit
shall be paid by such Originator to the Company by deposit in immediately
available funds into an Eligible Collection Account for application by the
Servicer to the same extent as if Collections of the applicable Receivable in
such amount had actually been received on such date.

SECTION 3.4 Reconveyance of Receivables. In the event that an Originator has
paid to the Company the full Outstanding Balance of any Receivable pursuant to
Section 3.3, the Company shall reconvey such Receivable to such Originator,
without representation or warranty, but free and clear of all liens, security
interests, charges, and encumbrances created by the Company.

ARTICLE IV

CONDITIONS OF PURCHASES

SECTION 4.1 Conditions Precedent to Initial Purchase. The initial purchase
hereunder is subject to the condition precedent that the Company and the
Administrator (as the Company’s assignee) and each Purchaser Agent shall have
received, on or before the Closing Date, the following, each (unless otherwise
indicated) dated the Closing Date, and each in form and substance satisfactory
to the Company and the Administrator (as the Company’s assignee) and each
Purchaser Agent:

 

8



--------------------------------------------------------------------------------

(a) A copy of the resolutions of the board of directors or managers of each
Originator approving the Transaction Documents to be executed and delivered by
it and the transactions contemplated hereby and thereby, certified by the
Secretary or Assistant Secretary of such Originator;

(b) Good standing certificates for each Originator issued as of a recent date
acceptable to the Company and the Administrator (as the Company’s assignee) by
the Secretary of State of the jurisdiction of such Originator’s organization and
each jurisdiction where such Originator is qualified to transact business;

(c) A certificate of the Secretary or Assistant Secretary of each Originator
certifying the names and true signatures of the officers authorized on such
Person’s behalf to sign the Transaction Documents to be executed and delivered
by it (on which certificate the Servicer, the Company and the Administrator (as
the Company’s assignee) and each Purchaser Agent may conclusively rely until
such time as the Servicer, the Company and the Administrator (as the Company’s
assignee) and each Purchaser Agent shall receive from such Person a revised
certificate meeting the requirements of this clause (c));

(d) The certificate or articles of incorporation or other organizational
document of each Originator duly certified by the Secretary of State of the
jurisdiction of such Originator’s organization as of a recent date, together
with a copy of the by-laws of such Originator, each duly certified by the
Secretary or an Assistant Secretary of such Originator;

(e) Proper financing statements to be filed on or promptly after the Closing
Date or time-stamped receipt copies of proper financing statements filed prior
to the Closing Date, as applicable, name each Originator as the debtor/seller
and the Company as the buyer/assignor (and the Administrator, for the benefit of
the Purchasers, as secured party/assignee) of the Receivables generated or
acquired by such Originator as may be necessary or, in the Company’s or the
Administrator’s opinion, desirable under the UCC of all appropriate
jurisdictions to perfect the Company’s ownership interest in all Receivables and
such other rights, accounts, instruments and moneys (including, without
limitation, Related Security) in which an ownership or security interest has
been assigned to it hereunder;

(f) A written search report from a Person satisfactory to the Company and the
Administrator (as the Company’s assignee) listing all effective financing
statements that name the Originators as debtors or sellers and that are filed in
all jurisdictions in which filings may be made against such Person pursuant to
the applicable UCC, together with copies of such financing statements, and tax
and judgment lien search reports from a Person satisfactory to the Company
showing no evidence of such liens filed against any Originator;

(g) Proper financing statements to be filed on or promptly after the Closing
Date or time-stamped receipt copies of proper financing statements filed prior
to the Closing Date, as applicable, necessary to release all security interests
and other rights of any Person in the Receivables or Related Rights previously
granted by any Originator.

(h) A favorable opinion of counsel to the Originators, in form and substance
satisfactory to the Company, the Administrator and each Purchaser Agent;

 

9



--------------------------------------------------------------------------------

(i) A Company Note in favor of each Originator, duly executed by the Company;
and

(j) Evidence (i) of the execution and delivery by each of the parties thereto of
each of the other Transaction Documents to be executed and delivered in
connection herewith and (ii) that each of the conditions precedent to the
execution, delivery and effectiveness of such other Transaction Documents has
been satisfied to the Company’s and the Administrator’s (as the Company’s
assignee) satisfaction.

SECTION 4.2 Certification as to Representations and Warranties. Each Originator,
by accepting the Purchase Price related to each purchase of Receivables
generated or acquired by such Originator, shall be deemed to have certified that
the representations and warranties contained in Article V, as from time to time
amended in accordance with the terms hereof, are true and correct on and as of
such day, with the same effect as though made on and as of such day (except for
representations and warranties which apply to an earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date).

SECTION 4.3 Additional Originators. Additional Persons may be added as
Originators hereunder, with the prior written consent of the Company, the
Administrator and each Purchaser Agent; provided that following conditions are
satisfied (or waived in writing by the Company, the Administrator and each
Purchaser Agent) on or before the date of such addition:

(a) The Servicer shall have given the Company, the Administrator and each
Purchaser Agent at least thirty days prior written notice of such proposed
addition and the identity of the proposed additional Originator and shall have
provided such other information with respect to such proposed additional
Originator as the Administrator or any Purchaser Agent may reasonably request;

(b) such proposed additional Originator has executed and delivered to the
Company, the Administrator and each Purchaser Agent an agreement substantially
in the form attached hereto as Exhibit C (a “Joinder Agreement”);

(c) such proposed additional Originator has delivered to the Company and the
Administrator (as the Company’s assignee) and each Purchaser Agent each of the
documents with respect to such Originator described in Sections 4.1 and 4.2, in
each case in form and substance satisfactory to the Company, the Administrator
(as the Company’s assignee) and each Purchaser Agent; and

(d) no Purchase and Sale Termination Date shall have occurred and be continuing.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

In order to induce the Company to enter into this Agreement and to make
purchases hereunder, each Originator hereby represents and warrants with respect
to itself that each representation and warranty concerning it or the Receivables
sold or contributed by it hereunder, that is contained in the Receivables
Purchase Agreement is true and correct, and hereby makes the representations and
warranties set forth in this Article V.

 

10



--------------------------------------------------------------------------------

SECTION 5.1 Existence and Power. Such Originator is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all power and authority and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except if failure to have such
licenses, authorizations, consents or approvals would not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.2 Company and Governmental Authorization, Contravention. The
execution, delivery and performance by such Originator of this Agreement are
within such Originator’s company powers, have been duly authorized by all
necessary company action, require no action by or in respect of, or filing with
(other than the filing of the UCC financing statements and continuation
statements contemplated hereunder), any governmental body, agency or official,
and, do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the organizational documents of such
Originator or of any agreement, judgment, injunction, order, decree or other
instrument binding upon such Originator or result in the creation or imposition
of any lien (other than liens in favor of Comdata, the Company and Administrator
under the Transaction Documents) on assets of such Originator or any of its
Subsidiaries.

SECTION 5.3 Binding Effect of Agreement. This Agreement and each of the other
Transaction Documents to which it is a party constitutes the legal, valid and
binding obligation of such Originator enforceable against such Originator in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether enforceability is considered in a proceeding in equity or
at law.

SECTION 5.4 Accuracy of Information. All information heretofore furnished by
such Originator to the Company, the Administrator or any Purchaser Agent
pursuant to or in connection with this Agreement or any other Transaction
Document or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by such Originator to the Company, the
Administrator or any Purchaser Agent in writing pursuant to this Agreement or
any Transaction Document will be, true and accurate in all material respects on
the date such information is stated or certified.

SECTION 5.5 Actions, Suits. Except as set forth in Schedule V, there are no
actions, suits or proceedings pending or, to the best of such Originator’s
knowledge, threatened against or affecting such Originator or any of its
Affiliates or their respective properties, in or before any court, arbitrator or
other body, which could reasonably be expected to have a Material Adverse Effect
upon the ability of such Originator (or such Affiliate) to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party.

SECTION 5.6 Taxes. Such Originator has filed or caused to be filed all U.S.
federal income tax returns and all other material returns, statements, forms and
reports for taxes, domestic or foreign, required to be filed by it and has paid
all taxes payable by it which have become due or any assessments made against it
or any of its property and all other material taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority.

 

11



--------------------------------------------------------------------------------

SECTION 5.7 Compliance with Applicable Laws. Such Originator is in compliance
with the requirements of all applicable laws, rules, regulations and orders of
all governmental authorities except to the extent that the failure to comply
would not be reasonably expected to have a Material Adverse Effect. In addition,
no Receivable sold or contributed hereunder contravenes any laws, rules or
regulations applicable thereto or to such Originator.

SECTION 5.8 Reliance on Separate Legal Identity. Such Originator acknowledges
that each of the Purchasers, the Purchaser Agents and the Administrator are
entering into the Transaction Documents to which they are parties in reliance
upon the Company’s identity as a legal entity separate from such Originator.

SECTION 5.9 Investment Company. Such Originator is not an “investment company,”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

SECTION 5.10 Perfection. Immediately preceding its sale or contribution of each
Receivable hereunder, such Originator was the owner of such Receivable sold or
purported to be sold, free and clear of any Adverse Claims, other than Permitted
Encumbrances, and each such sale or contribution hereunder constitutes a valid
sale, transfer and assignment of all of such Originator’s right, title and
interest in, to and under the Receivables sold or contributed by it, free and
clear of any Adverse Claims, other than Permitted Encumbrances. On or before the
date hereof and before the generation or acquisition by such Originator of any
new Receivable to be sold, contributed or otherwise conveyed hereunder, all
financing statements and other documents, if any, required to be recorded or
filed in order to perfect and protect the Company’s ownership interest in such
Receivable against all creditors of and purchasers from such Originator will
have been duly filed in each filing office necessary for such purpose, and all
filing fees and taxes, if any, payable in connection with such filings shall
have been paid in full.

SECTION 5.11 Creation of Receivables. Such Originator has exercised at least the
same degree of care and diligence in the creation or acquisition of the
Receivables sold, contributed or otherwise transferred hereunder as it has
exercised in connection with the creation of Receivables originated by it and
not so transferred hereunder.

SECTION 5.12 Credit and Collection Policy. Such Originator has complied in all
material respects with its Credit and Collection Policy in regard to each
Receivable sold or contributed by it hereunder and any related Contract.

SECTION 5.13 Enforceability of Contracts. Each Contract related to any
Receivable sold or contributed by such Originator hereunder is effective to
create, and has created, a legal, valid and binding obligation of the related
Obligor to pay the outstanding balance of such Receivable, enforceable against
the Obligor in accordance with its terms, without being subject to any defense,
deduction, offset or counterclaim and such Originator has fully performed its
obligations under such Contract.

 

12



--------------------------------------------------------------------------------

SECTION 5.14 Location and Offices. As of the date hereof, such Originator’s
location (as such term is defined in the applicable UCC) is at the address set
forth on Schedule II hereto, and such location has not been changed for at least
four months before the date hereof. The offices where such Originator keeps all
records concerning the Receivables are located at the addresses set forth on
Schedule III hereto or such other locations of which the Company and the
Administrator (as the Company’s assignee) has been given written notice in
accordance with the terms hereof.

SECTION 5.15 Good Title. Upon the creation of each new Receivable sold or
otherwise conveyed or purported to be conveyed hereunder and on the Closing Date
for then existing Receivables, the Company shall have a valid and perfected
first priority ownership interest in each Receivable sold or contributed to it
hereunder, free and clear of any Adverse Claim other than Permitted
Encumbrances.

SECTION 5.16 Names. Except as described in Schedule IV, such Originator has not
used any corporate or company names, tradenames or assumed names other than its
name set forth on the signature pages of this Agreement at any time from and
after the date that fell five years before such Originator’s applicable Cut-Off
Date.

SECTION 5.17 Nature of Receivables. Each Pool Receivable purchased or
contributed hereunder and included in the calculation of Net Receivables Pool
Balance is, on the date of such purchase or contribution, an Eligible
Receivable.

SECTION 5.18 Bulk Sales, Margin Regulations, No Fraudulent Conveyance,
Investment Company. No transaction contemplated hereby requires compliance with
or will become subject to avoidance under any bulk sales act or similar law.
No use of funds obtained by such Originator hereunder will conflict with or
contravene Regulation T, U or X of the Federal Reserve Board. No purchase
hereunder constitutes a fraudulent transfer or conveyance under any United
States federal or applicable state bankruptcy or insolvency laws or is otherwise
void or voidable under such or similar laws or principles or for any other
reason.

SECTION 5.19 Solvency. On the date hereof, and on the date of each purchase or
contribution hereunder (both before and after giving effect to such purchase or
contribution), such Originator shall be Solvent.

SECTION 5.20 Licenses, Contingent Liabilities, and Labor Controversies.

(a) Such Originator has not failed to obtain any licenses, permits, franchises
or other governmental authorizations necessary to the ownership of its
properties or to the conduct of its business.

(b) There are no labor controversies pending against such Originator that have
had (or could be reasonably expected to have) a Material Adverse Effect.

SECTION 5.21 Anti-Money Laundering/International Trade Law Compliance. Such
Originator is not a Sanctioned Person. Such Originator, either in its own right
or through any third party, (a) has none of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (b) does no business in

 

13



--------------------------------------------------------------------------------

or with, or derives any of its income from investments in or transactions with,
any Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism
Law; or (c) does not engage in any dealings or transactions prohibited by any
Anti-Terrorism Law.

SECTION 5.22 Reaffirmation of Representations and Warranties by the Originator.
On each day that a new Receivable is created or acquired, and when sold or
contributed to the Company hereunder, such Originator shall be deemed to have
certified that all representations and warranties set forth in this Article V
are true and correct on and as of such day (except for representations and
warranties which apply as to an earlier date (in which case such representations
and warranties shall be true and correct as of such earlier date)).

ARTICLE VI

COVENANTS OF THE ORIGINATORS

SECTION 6.1 Affirmative Covenants. From the date hereof until the first day
following the Purchase and Sale Termination Date, each Originator agrees that,
unless the Administrator, Company and the Majority Purchaser Agents shall
otherwise consent in writing:

(a) General Information. Such Originator shall furnish to the Company, the
Administrator and each Purchaser Agent such information as such Person may from
time to time reasonably request.

(b) Furnishing of Information and Inspection of Records. Such Originator will
furnish to the Company, the Administrator and each Purchaser Agent from time to
time such information with respect to the Receivables as such Person may
reasonably request. Such Originator will, at such Originator’s expense, during
regular business hours with prior written notice (i) so long as no Termination
Event has occurred, not more than once during each fiscal quarter, permit the
Company, the Administrator or any Purchaser Agent, or their respective agents or
representatives, (A) to examine and make copies of and abstracts from all books
and records relating to the Receivables or other Pool Assets and (B) to visit
the offices and properties of such Originator for the purpose of examining such
books and records, and to discuss matters relating to the Receivables, other
Related Rights or such Originator’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of such Originator
(provided that representatives of such Originator are present during such
discussions) having knowledge of such matters and (ii) without limiting the
provisions of clause (i) above, during regular business hours, at Originator’s
expense, upon reasonable prior written notice from the Company, the
Administrator or any Purchaser Agent, permit certified public accountants or
other auditors acceptable to the Administrator and the Purchaser Agents to
conduct, a review of its books and records with respect to the Receivables;
provided, that such Originator shall only be responsible for the expenses
incurred in connection with one (1) review for any calendar year pursuant to
this clause (ii), so long as no Termination Event has occurred.

(c) Keeping of Records and Books. Such Originator will have and maintain
(i) administrative and operating procedures (including an ability to recreate
records if originals are destroyed), (ii) adequate facilities, personnel and
equipment and (iii) all records and other information reasonably necessary for
collection of the Receivables originated by such Originator

 

14



--------------------------------------------------------------------------------

(including records adequate to permit the daily identification of each new such
Receivable and all Collections of, and adjustments to, each existing such
Receivable). Such Originator will give the Company, the Administrator and each
Purchaser Agent prior notice of any change in such administrative and operating
procedures that causes them to be materially different from the procedures
described to the Company, the Administrator and each Purchaser Agent on or
before the date hereof as such Originator’s then existing or planned
administrative and operating procedures for collecting Receivables.

(d) Performance and Compliance with Receivables and Contracts. Such Originator
will at its expense timely and fully perform and comply in all material respects
with all provisions, covenants and other promises required to be observed by it
under all Contracts or other documents or agreements related to the Receivables.

(e) Credit and Collection Policy. Such Originator will comply in all material
respects with its Credit and Collection Policy in regard to each Receivable
originated by it and any related Contract or other related document or
agreement.

(f) Receivables Purchase Agreement. Such Originator will perform and comply in
all material respects with each covenant and other undertaking in the
Receivables Purchase Agreement that the Company undertakes to cause such
Originator to perform, subject to any grace periods for such performance
provided for in the Receivables Purchase Agreement.

(g) Preservation of Existence. Such Originator shall preserve and maintain its
existence as a corporation, partnership or limited liability company, as
applicable, and all rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
corporation, partnership or limited liability company, as applicable, in each
jurisdiction where the failure to preserve and maintain such rights, franchises,
privileges and qualification would be reasonably expected to have a Material
Adverse Effect.

(h) Location of Records. Keep its location (as such term is defined in the
applicable UCC), and the offices where it keeps its records concerning or
related to Receivables, at the address(es) referred to in Schedule II or
Schedule III, respectively, or, upon 30 days’ prior written notice to the
Company, the Administrator (as the Company’s assignee) and each Purchaser Agent,
at such other locations in jurisdictions where all action required by
Section 7.3 shall have been taken and completed.

(i) Legend. Each Originator shall place on the most recent and on all subsequent
summary master control data processing reports a legend or notification stating
that the Pool Receivables have been sold or contributed to the Company and sold
or pledged to the Administrator pursuant to this Agreement and the Receivables
Purchase Agreement.

SECTION 6.2 Reporting Requirements. From the date hereof until the first day
following the Purchase and Sale Termination Date, each Originator will, unless
the Company, the Administrator and the Majority Purchaser Agents shall otherwise
consent in writing, furnish to the Company, the Administrator and the Majority
Purchaser Agents:

(a) Purchase and Sale Termination Events. As soon as possible, and in any event
within three (3) Business Days after such Originator becomes aware of the
occurrence of

 

15



--------------------------------------------------------------------------------

each Purchase and Sale Termination Event or each event which with notice or the
passage of time or both would become a Purchase and Sale Termination Event (an
“Unmatured Purchase and Sale Termination Event”), a written statement of the
chief financial officer or chief accounting officer of such Originator
describing such Purchase and Sale Termination Event or Unmatured Purchase and
Sale Termination Event and the action that such Originator proposes to take with
respect thereto, in each case in reasonable detail;

(b) Proceedings. As soon as possible and in any event within three (3) Business
Days after such Originator becomes aware thereof, written notice of
(i) litigation, investigation or proceeding of the type described in Section 5.5
not previously disclosed to the Company, the Administrator and each Purchaser
Agent which would reasonably be expected to have a Material Adverse Effect, and
(ii) all material adverse developments that have occurred with respect to any
previously disclosed litigation, proceedings and investigations; and

(c) Other. Promptly, from time to time, such other information, documents,
records or reports respecting the Receivables or the conditions or operations,
financial or otherwise, of such Originator as the Company, the Administrator or
any Purchaser Agent may from time to time reasonably request in order to protect
the interests of the Company, the Purchasers, the Purchaser Agents or the
Administrator under or as contemplated by the Transaction Documents.

SECTION 6.3 Negative Covenants. From the date hereof until the first date
following the Purchase and Sale Termination Date when no Aggregate Capital or
Discount with respect to the Purchased Interest remains outstanding and all
obligations of such Originator to the Company and its assigns have been
satisfied in full, each Originator agrees that, unless the Company, the
Administrator and the Majority Purchaser Agents shall otherwise consent in
writing, it shall not:

(a) Sales, Liens, Etc. Except as otherwise provided herein or in any other
Transaction Document, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim (other than
Permitted Encumbrances) upon or with respect to, any Receivable sold,
contributed or otherwise conveyed or purported to be sold, contributed or
otherwise conveyed hereunder or any related Contract or Related Security, or any
interest therein, or any Collections thereon, or assign any right to receive
income in respect thereof.

(b) Extension or Amendment of Receivables. Except as otherwise permitted in
Section 4.2(a) of the Receivables Purchase Agreement and the applicable Credit
and Collection Policy, extend, amend or otherwise modify, in any material
respect, the terms of any Receivable generated or acquired by it that is sold,
contributed or otherwise conveyed hereunder, or amend, modify or waive, in any
material respect, the provisions of any Contract related thereto.

(c) Change in Business or Credit and Collection Policy. (i) Make any change in
the character of its business, which change would impair the collectibility of
any Pool Receivable or (ii) make any change in its Credit and Collection Policy
that would reasonably be expected to materially adversely affect the
collectibility of the Receivables, the enforceability of

 

16



--------------------------------------------------------------------------------

any related Contract or its ability to perform its obligations under the related
Contract or the Transaction Documents, in the case of either (i) or (ii) above,
without the prior written consent of the Administrator and the Majority
Purchaser Agents. No Originator shall make any written change in any Credit and
Collection Policy without giving prior written notice thereof to the
Administrator and the Majority Purchaser Agents.

(d) Receivables Not to be Evidenced by Promissory Notes or Chattel Paper. Except
as otherwise provided in the Receivables Purchase Agreement in regard to
servicing, take any action to cause or permit any Receivable generated or
acquired by it that is sold or contributed by it hereunder to become evidenced
by any “instrument” or “chattel paper” (as defined in the applicable UCC).

(e) Mergers, Acquisitions, Sales, etc. (i) Be a party to any merger,
consolidation or other restructuring, except a merger, consolidation or other
restructuring where the Company, the Administrator and each Purchaser Agent have
each (A) received 30 days’ prior notice thereof, (B) consented in writing
thereto, (C) received executed copies of all documents, certificates and
opinions (including, without limitation, opinions relating to bankruptcy and UCC
matters) as the Company, the Administrator or any Purchaser Agent shall request
and (D) been satisfied that all other action to perfect and protect the
interests of the Company and the Administrator, on behalf of the Purchasers, in
and to the Receivables to be sold by it hereunder and other Related Rights, as
requested by the Company, the Administrator or any Purchaser Agent shall have
been taken by, and at the expense of such Originator (including the filing of
any UCC financing statements, the receipt of certificates and other requested
documents from public officials and all such other actions required pursuant to
Section 7.3) or (ii) directly or indirectly sell, transfer, assign, convey or
lease (A) whether in one or a series of transactions, all or substantially all
of its assets (other than Receivables or interests therein which shall be
governed by clause (B) below) or (B) any Receivables or any interest therein
(other than pursuant to this Agreement) unless such Receivables are created or
acquired after the Purchase and Sale Termination Date and are not financed under
the Transaction Documents.

(f) Collection Account Banks. Make any changes in its instructions to Obligors
regarding Collections on Receivables sold, contributed or otherwise conveyed by
it hereunder or add or terminate any bank as a Collection Account Bank unless
the requirements of Section 1(f) of Exhibit IV to the Receivables Purchase
Agreement have been met.

(g) Accounting for Purchases. Account for or treat (whether in financial
statements or otherwise) the transactions contemplated hereby in any manner
other than as sales or contributions of the Receivables and Related Rights by
such Originator to the Company.

(h) Transaction Documents. Enter into, execute, deliver or otherwise become
bound after the Closing Date by any agreement, instrument, document or other
arrangement that restricts the right of such Originator to amend, supplement,
amend and restate or otherwise modify, or to extend or renew, or to waive any
right under, this Agreement or any other Transaction Document.

 

17



--------------------------------------------------------------------------------

SECTION 6.4 Substantive Consolidation. Each Originator hereby acknowledges that
this Agreement and the other Transaction Documents are being entered into in
reliance upon the Company’s identity as a legal entity separate from such
Originator and their respective Affiliates. Therefore, from and after the date
hereof, each Originator shall take all reasonable steps necessary to make it
apparent to third Persons that the Company is an entity with assets and
liabilities distinct from those of such Originator and any other Person, and is
not a division of such Originator, its Affiliates or any other Person. Without
limiting the generality of the foregoing and in addition to and consistent with
the other covenants set forth herein, such Originator shall take such actions as
shall be required in order that:

(a) such Originator shall not be involved in the day to day management of the
Company;

(b) such Originator shall maintain separate corporate records and books of
account from the Company and otherwise will observe corporate formalities and
have a separate area from the Company for its business (which may be located at
the same address as the Company, and, to the extent that it and the Company have
offices in the same location, there shall be a fair and appropriate allocation
of overhead costs between them, and each shall bear its fair share of such
expenses);

(c) the financial statements and books and records of such Originator shall be
prepared after the date of creation of the Company to reflect and shall reflect
the separate existence of the Company; provided, that the Company’s assets and
liabilities may be included in a consolidated financial statement issued by an
affiliate of the Company; provided, however, that any such consolidated
financial statement or the notes thereto shall make clear that the Company’s
assets are not available to satisfy the obligations of such affiliate;

(d) except as permitted by the Receivables Purchase Agreement, (i) such
Originator shall maintain its assets (including, without limitation, deposit
accounts) separately from the assets (including, without limitation, deposit
accounts) of the Company and (ii) the Company’s assets, and records relating
thereto, have not been, are not, and shall not be, commingled with those of the
Company;

(e) all of the Company’s business correspondence and other communications shall
be conducted in the Company’s own name and on its own stationery;

(f) such Originator shall not act as an agent for the Company, other than
FleetCor in its capacity as the Servicer, and in connection therewith, FleetCor
shall present itself to the public as an agent for the Company and a legal
entity separate from the Company;

(g) such Originator shall not conduct any of the business of the Company in its
own name;

(h) such Originator shall not pay any liabilities of the Company out of its own
funds or assets;

 

18



--------------------------------------------------------------------------------

(i) such Originator shall maintain an arm’s-length relationship with the
Company;

(j) such Originator shall not assume or guarantee or become obligated for the
debts of the Company or hold out its credit as being available to satisfy the
obligations of the Company;

(k) such Originator shall not acquire obligations of the Company;

(l) such Originator shall allocate fairly and reasonably overhead or other
expenses that are properly shared with the Company, including, without
limitation, shared office space;

(m) such Originator shall identify and hold itself out as a separate and
distinct entity from the Company;

(n) such Originator shall correct any known misunderstanding respecting its
separate identity from the Company;

(o) such Originator shall not enter into, or be a party to, any transaction with
the Company, except in the ordinary course of its business and on terms which
are intrinsically fair and not less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;

(p) such Originator shall not pay the salaries of the Company’s employees, if
any; and

(q) to the extent not already covered in paragraphs (a) through (p) above, such
Originator shall comply and/or act in accordance with all of the other
separateness covenants set forth in Section 3 of Exhibit IV to the Receivables
Purchase Agreement.

SECTION 6.5 Originator shall not become a Sanctioned Person. Such Originator,
either in its own right or through any third party, will not (a) have any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (b) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of any Purchase under this Agreement to fund any
operations in, finance any investments or activities in, or, make any payments
to, a Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism
Law. The funds used to repay such Originator’s obligations under the Transaction
Documents will not be derived from any unlawful activity. The Originator shall
comply with all Anti-Terrorism Laws. The Originator shall promptly notify the
Administrator in writing upon the occurrence of a Reportable Compliance Event.

 

19



--------------------------------------------------------------------------------

ARTICLE VII

ADDITIONAL RIGHTS AND OBLIGATIONS

IN RESPECT OF RECEIVABLES

SECTION 7.1 Rights of the Company. Each Originator hereby authorizes the
Company, the Servicer or their respective designees or assignees under the
Receivables Purchase Agreement (including, without limitation, the
Administrator) to take any and all steps in such Originator’s name necessary or
desirable, in their respective determination, to collect all amounts due under
any and all Receivables sold, contributed or otherwise conveyed or purported to
be conveyed by it hereunder, including, without limitation, endorsing the name
of such Originator on checks and other instruments representing Collections and
enforcing such Receivables and the provisions of the related Contracts that
concern payment and/or enforcement of rights to payment.

SECTION 7.2 Responsibilities of the Originators. Anything herein to the contrary
notwithstanding:

(a) Collection Procedures. Each Originator agrees to direct its respective
Obligors to make payments of Receivables that were billed or invoiced after
December 14, 2014 sold, contributed or otherwise conveyed or purported to be
conveyed by it hereunder directly to the relevant Collection Account or related
Lock-Box at a Collection Account Bank. Each Originator further agrees to
transfer any Collections of Receivables sold or conveyed by it hereunder that it
receives directly to a Collection Account within two (2) Business Days of
receipt thereof, and agrees that all such Collections shall be deemed to be
received in trust for the Company and the Administrator (for the benefit of the
Purchasers).

(b) Each Originator shall perform its obligations hereunder, and the exercise by
the Company or its designee of its rights hereunder shall not relieve such
Originator from such obligations.

(c) None of the Company, the Servicer, the Purchasers, the Purchaser Agents or
the Administrator shall have any obligation or liability to any Obligor or any
other third Person with respect to any Receivables, Contracts related thereto or
any other related agreements, nor shall the Company, the Servicer, the
Purchasers, the Purchaser Agents or the Administrator be obligated to perform
any of the obligations of such Originator thereunder (in each case, with respect
to the Servicer and the Performance Guarantors, except as set forth in the
Transaction Documents to which they are a party).

(d) Each Originator hereby grants to the Administrator an irrevocable power of
attorney, with full power of substitution, coupled with an interest, during the
occurrence and continuation of a Purchase and Sale Termination Event to take in
the name of such Originator all steps necessary or advisable to endorse,
negotiate or otherwise realize on any writing or other right of any kind held or
transmitted by such Originator or transmitted or received by the Company
(whether or not from such Originator) in connection with any Receivable sold,
contributed or otherwise conveyed or purported to be conveyed by it hereunder or
any Related Right.

 

20



--------------------------------------------------------------------------------

SECTION 7.3 Further Action Evidencing Purchases. Each Originator agrees that
from time to time, at its expense, it will promptly execute and deliver all
further instruments and documents, and take all further action that the Company,
the Servicer, the Administrator or any Purchaser Agent may reasonably request in
order to perfect, protect or more fully evidence the Receivables and Related
Rights purchased by or contributed to the Company hereunder, or to enable the
Company, the Servicer, the Administrator or any Purchaser Agent to exercise or
enforce any of its rights hereunder or under any other Transaction Document.
Without limiting the generality of the foregoing, upon the request of the
Company, the Administrator or any Purchaser Agent, such Originator will:

(a) execute (if applicable), authorize and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate; and

(b) on the Closing Date and from time to time, if requested thereafter, mark the
master data processing records that evidence or list such Receivables and
related Contracts with the legend set forth in Section 6.1(i).

Each Originator hereby authorizes the Company or its designee (including,
without limitation, the Administrator) to file one or more financing or
continuation statements, and amendments thereto and assignments thereof, without
the signature of such Originator, relative to all or any of the Receivables
sold, contributed or otherwise conveyed or purported to be conveyed by it
hereunder and all or any Related Rights now existing or hereafter generated or
acquired by such Originator. If any Originator fails to perform any of its
agreements or obligations under this Agreement, the Company or its designee
(including, without limitation, the Administrator) may (but shall not be
required to) itself perform, or cause the performance of, such agreement or
obligation, and the expenses of the Company or its designee (including, without
limitation, the Administrator) incurred in connection therewith shall be payable
by such Originator.

SECTION 7.4 Application of Collections. Any payment by an Obligor in respect of
any indebtedness owed by it to any Originator shall, except as otherwise
specified by such Obligor or required by applicable law and unless otherwise
instructed by the Servicer (with the prior written consent of the Administrator)
or the Administrator, be applied as a Collection of any Receivable or
Receivables of such Obligor to the extent of any amounts then due and payable
thereunder before being applied to any other indebtedness of such Obligor.

SECTION 7.5 Ordinary Course of Business. Each Originator and the Company
represents and warrants as to itself that if, notwithstanding the stated
intentions of the parties, the transactions contemplated hereby are
characterized as loans secured by the Receivables and Related Rights, then each
remittance of Collections by or on behalf of such Originator to the Company
under this Agreement will have been (i) in payment of a debt incurred by such
Originator in the ordinary course of business or financial affairs of such
Originator and the Company and (ii) made in the ordinary course of business or
financial affairs of such Originator and the Company.

 

21



--------------------------------------------------------------------------------

ARTICLE VIII

PURCHASE AND SALE TERMINATION EVENTS

SECTION 8.1 Purchase and Sale Termination Events. Each of the following events
or occurrences described in this Section 8.1 shall constitute a “Purchase and
Sale Termination Event” for purposes of this Agreement:

(a) The Facility Termination Date (as defined in the Receivables Purchase
Agreement) shall have occurred; or

(b) Any Originator shall fail to make when due any payment or deposit to be made
by it under this Agreement or any other Transaction Document to which it is a
party and such failure shall remain unremedied for three (3) Business Days; or

(c) Any representation or warranty made or deemed to be made by any Originator
(or any of its officers) under or in connection with this Agreement, any other
Transaction Documents to which it is a party, or any other information or report
delivered pursuant hereto or thereto shall prove to have been incorrect or
untrue in any material respect when made or deemed made or delivered; or

(d) Any Originator shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement or any other Transaction Document to which
it is a party on its part to be performed or observed and such failure shall
continue for thirty (30) days after the earlier of such Originator’s knowledge
or notice thereof.

SECTION 8.2 Remedies.

(a) Optional Termination. Upon the occurrence of a Purchase and Sale Termination
Event, the Company shall have the option, by notice to the Originators (with a
copy to the Administrator), to declare the Purchase Facility as terminated.

(b) Remedies Cumulative. Upon any termination of the Purchase Facility pursuant
to Section 8.2(a), the Company shall have, in addition to all other rights and
remedies under this Agreement, all other rights and remedies provided under the
UCC of each applicable jurisdiction and other applicable laws, which rights
shall be cumulative.

ARTICLE IX

INDEMNIFICATION

SECTION 9.1 Indemnities by the Originators. Without limiting any other rights
which the Company may have hereunder or under applicable law, each Originator,
severally and for itself alone, hereby agrees to indemnify the Company, the
Administrator, each Purchaser and each Purchaser Agent and each of their
respective officers, directors, employees and agents (each of the foregoing
Persons being individually called a “Purchase and Sale Indemnified Party”),
forthwith on demand, from and against any and all damages, losses, claims,
judgments, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
called “Purchase and Sale Indemnified Amounts”) awarded against or incurred by
any of them arising out of or as a result of the failure of such Originator to
perform its obligations under this Agreement or any other Transaction Document
(including, in

 

22



--------------------------------------------------------------------------------

any event, the indemnified matters described in clauses (a) through (h) below),
or arising out of the claims asserted against a Purchase and Sale Indemnified
Party relating to the transactions contemplated herein or therein or the use of
proceeds thereof or therefrom; excluding, however, (i) Purchase and Sale
Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Purchase and Sale Indemnified Party, (ii) any
indemnification which has the effect of recourse for non-payment of the
Receivables due to a discharge in bankruptcy or similar insolvency proceeding or
other credit related reasons with respect to the relevant Obligor and (iii) any
net income or franchise tax imposed on such Purchase and Sale Indemnified Party
by the jurisdiction under the laws of which such Purchase and Sale Indemnified
Party is organized or any political subdivision thereof. Without limiting the
foregoing, and subject to the exclusions set forth in the preceding sentence,
each Originator, severally for itself alone and FleetCor, jointly and severally
with each Originator, shall indemnify each Purchase and Sale Indemnified Party
for Purchase and Sale Indemnified Amounts relating to or resulting from:

(a) the transfer by such Originator of an interest in any Receivable to any
Person other than the Company;

(b) the breach of any representation or warranty made by such Originator (or any
of its officers) under or in connection with this Agreement or any other
Transaction Document, or any information or report delivered by Originator
pursuant hereto or thereto, which shall have been false or incorrect when made
or deemed made;

(c) the failure by such Originator to comply with any applicable law, rule or
regulation with respect to any Receivable generated or acquired by such
Originator sold, contributed or otherwise transferred or purported to be
transferred hereunder or the related Contract, or the nonconformity of any
Receivable generated or acquired by such Originator sold, contributed or
otherwise transferred or purported to be transferred hereunder or the related
Contract with any such applicable law, rule or regulation;

(d) the failure by such Originator to vest and maintain vested in the Company an
ownership interest in the Receivables generated or acquired by such Originator
sold, contributed or otherwise transferred or purported to be transferred
hereunder free and clear of any Adverse Claim;

(e) the failure to file, or any delay in filing, by such Originator financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivables
or purported Receivables generated or acquired by such Originator sold,
contributed or otherwise transferred or purported to be transferred hereunder,
whether at the time of any purchase or contribution or at any subsequent time to
the extent required hereunder;

(f) any dispute, claim, offset or defense (other than discharge in bankruptcy or
similar insolvency proceeding of an Obligor or other credit related reasons) of
the Obligor to the payment of any Receivable or purported Receivable generated
or acquired by such Originator sold, contributed or otherwise transferred or
purported to be

 

23



--------------------------------------------------------------------------------

transferred hereunder (including, without limitation, a defense based on such
Receivable’s or the related Contract’s not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the services related to any such Receivable or
the furnishing of or failure to furnish such services;

(g) any product liability claim arising out of or in connection with services
that are the subject of any Receivable generated or acquired by such Originator;
and

(h) any tax or governmental fee or charge (other than any tax excluded pursuant
to clause (iii) in the proviso to the preceding sentence), all interest and
penalties thereon or with respect thereto, and all out-of-pocket costs and
expenses, including the reasonable fees and expenses of counsel in defending
against the same, which are required to be paid by reason of the purchase or
ownership of the Receivables generated or acquired by such Originator or any
Related Security connected with any such Receivables.

If for any reason the indemnification provided above in this Section 9.1 is
unavailable to a Purchase and Sale Indemnified Party or is insufficient to hold
such Purchase and Sale Indemnified Party harmless, then each of the Originators,
severally and for itself, shall contribute to the amount paid or payable by such
Purchase and Sale Indemnified Party to the maximum extent permitted under
applicable law.

ARTICLE X

MISCELLANEOUS

SECTION 10.1 Amendments, etc.

(a) The provisions of this Agreement may from time to time be amended, modified
or waived, if such amendment, modification or waiver is in writing and executed
by the Company and each Originator, with the prior written consent of the
Administrator and the Majority Purchaser Agents.

(b) No failure or delay on the part of the Company, the Servicer, the
Administrator, any Purchaser Agent, any Originator or any third party
beneficiary in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right. No notice to or demand on the Company, the Servicer, the
Administrator, any Purchaser Agent or any Originator in any case shall entitle
it to any notice or demand in similar or other circumstances. No waiver or
approval by the Company or the Servicer under this Agreement shall, except as
may otherwise be stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval under this Agreement shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.

(c) The Transaction Documents contain a final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
thereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter thereof, superseding all prior oral or written
understandings.

 

24



--------------------------------------------------------------------------------

SECTION 10.2 Notices, etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be delivered or sent by facsimile, or by
overnight mail, to the intended party at the mailing address or facsimile number
of such party set forth under its name on the signature pages hereof or at such
other address or facsimile number as shall be designated by such party in a
written notice to the other parties hereto or in the case of the Administrator
or any Purchaser Agent, at their respective address for notices pursuant to the
Receivables Purchase Agreement. All such notices and communications shall be
effective (i) if delivered by overnight mail, when received, and (ii) if
transmitted by facsimile, when sent, receipt confirmed by telephone or
electronic means.

SECTION 10.3 No Waiver; Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Without limiting
the foregoing, each Originator hereby authorizes the Company, at any time and
from time to time, to the fullest extent permitted by law, to set off, against
any obligations of such Originator to the Company arising in connection with the
Transaction Documents (including, without limitation, amounts payable pursuant
to Section 9.1) that are then due and payable or that are not then due and
payable but have accrued, any and all indebtedness at any time owing by the
Company to or for the credit or the account of such Originator.

SECTION 10.4 Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Company and each Originator and their respective
successors and permitted assigns. No Originator may assign any of its rights
hereunder or any interest herein without the prior written consent of the
Company, the Administrator and each Purchaser Agent, except as otherwise herein
specifically provided. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree. The
rights and remedies with respect to any breach of any representation and
warranty made by any Originator pursuant to Article V and the indemnification
and payment provisions of Article IX and Section 10.6 shall be continuing and
shall survive any termination of this Agreement.

SECTION 10.5 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 10.6 Costs, Expenses and Taxes. In addition to the obligations of the
Originators under Article IX, each Originator, severally and for itself alone
and FleetCor, jointly and severally with each Originator, agrees to pay on
demand:

(a) to the Company (and any successor and permitted assigns thereof) all
reasonable costs and expenses incurred by such Person in connection with the
enforcement of this Agreement and the other Transaction Documents; and

 

25



--------------------------------------------------------------------------------

(b) all stamp and other taxes and fees payable in connection with the execution,
delivery, filing and recording of this Agreement or the other Transaction
Documents to be delivered hereunder, and agrees to indemnify each Purchase and
Sale Indemnified Party against any liabilities with respect to or resulting from
any delay in paying or omitting to pay such taxes and fees.

SECTION 10.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
(a) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW
YORK OR THE FEDERAL COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK OVER ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY TRANSACTION
DOCUMENT; (b) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN SUCH STATE OR UNITED STATES FEDERAL COURT;
(c) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING;
(d) IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO SUCH PERSON AT
ITS ADDRESS SPECIFIED IN SECTION 10.2; AND (e) AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS SECTION 10.7 SHALL AFFECT THE COMPANY’S RIGHT TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING ANY ACTION OR
PROCEEDING AGAINST ANY ORIGINATOR OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTIONS.

SECTION 10.8 WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR
RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND AGREES
THAT (a) ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY AND (b) ANY PARTY HERETO (OR ANY ASSIGNEE OR THIRD PARTY
BENEFICIARY OF THIS AGREEMENT) MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF ANY OTHER
PARTY OR PARTIES HERETO TO WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.9 Captions and Cross References; Incorporation by Reference. The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References in this Agreement
to any underscored Section or Exhibit are to such Section or Exhibit of this
Agreement, as the case may be. The Exhibits hereto are hereby incorporated by
reference into and made a part of this Agreement.

 

26



--------------------------------------------------------------------------------

SECTION 10.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement.

SECTION 10.11 Acknowledgment and Agreement. By execution below, each Originator
expressly acknowledges and agrees that all of the Company’s rights, title, and
interests in, to, and under this Agreement (but not its obligations), shall be
assigned by the Company to the Administrator (for the benefit of the Purchasers)
pursuant to the Receivables Purchase Agreement, and each Originator consents to
such assignment. Each of the parties hereto acknowledges and agrees that the
Purchasers, the Purchaser Agents and the Administrator are third party
beneficiaries of the rights of the Company arising hereunder and under the other
Transaction Documents to which any Originator is a party.

SECTION 10.12 No Proceeding. Each Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Company any
Insolvency Proceeding until the date that is one year plus one day after the
Final Payout Date. Each Originator further agrees that notwithstanding any
provisions contained in this Agreement to the contrary, the Company shall not,
and shall not be obligated to, pay any amount in respect of any Company Note or
otherwise to such Originator pursuant to this Agreement unless the Company has
received funds which may, subject to Section 1.4 of the Receivables Purchase
Agreement, be used to make such payment. Any amount which the Company does not
pay pursuant to the operation of the preceding sentence shall not constitute a
claim (as defined in §101 of the Bankruptcy Code) against or corporate
obligation of the Company by such Originator for any such insufficiency unless
and until the provisions of the foregoing sentence are satisfied. The agreements
in this Section 10.12 shall survive any termination of this Agreement.

SECTION 10.13 Limited Recourse. Except as explicitly set forth herein, the
obligations of the Company under this Agreement or any other Transaction
Documents to which it is a party are solely the obligations of the Company. No
recourse under any Transaction Document shall be had against, and no liability
shall attach to, any officer, employee, director, or beneficiary, whether
directly or indirectly, of the Company. The agreements in this Section 10.13
shall survive any termination of this Agreement.

[Signature Pages Follow]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

FLEETCOR FUNDING LLC By:

/s/ Eric R. Dey

Name: Eric R. Dey Title: Chief Financial Officer Address: FleetCor Funding LLC
5445 Triangle Parkway Norcross, GA 30092

 

S-1

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

ORIGINATORS: FLEETCOR TECHNOLOGIES OPERATING
COMPANY, LLC, as an Originator By:

/s/ Eric R. Dey

Name: Eric R. Dey Title: Chief Financial Officer Address: FleetCor Technologies
Operating 5445 Triangle Parkway Norcross, GA 30092

 

S-2

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

CFN HOLDING CO., as an Originator

By:

/s/ Eric R. Dey

Name:

Eric R. Dey

Title:

Chief Financial Officer

Address:

CFN Holding Co. 5445 Triangle Parkway Norcross, GA 30092

 

S-3

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

MANNATEC, INC., as an Originator

By:

/s/ Eric R. Dey

Name:

Eric R. Dey

Title:

Chief Financial Officer

Address:

Mannatec, Inc. 5445 Triangle Parkway Norcross, GA 30092

 

S-4

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

COMDATA INC., as an Originator

By:

/s/ Robert E. Kribbs

Name:

Robert E. Kribbs

Title:

Treasurer

Address:

Comdata Inc. 5301 Maryland Way Brentwood, TN 37027

 

S-5

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

PACIFIC PRIDE SERVICES, LLC, as an
Originator By:

/s/ Eric R. Dey

Name: Eric R. Dey Title: Chief Financial Officer Address: Pacific Pride
Services, LLC 5445 Triangle Parkway Norcross, GA 30092

 

S-6

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule I

LIST OF ORIGINATORS

CFN Holding Co.

FleetCor Technologies Operating Company, LLC

Mannatec, Inc.

Comdata Inc.

Pacific Pride Services, LLC

 

Schedule I-1

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule II

LOCATION OF EACH ORIGINATOR

 

Originator

  

Location

CFN Holding Co.    Delaware FleetCor Technologies Operating Company, LLC   
Georgia Mannatec, Inc.    Georgia Comdata Inc.    Delaware Pacific Pride
Services, LLC    Delaware

 

  Schedule II-1  

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule III

LOCATION OF BOOKS AND RECORDS OF ORIGINATORS

 

Originator

  

Location of Books and Records

CFN Holding Co.

  

Accounting Records

1001 Service Road East

Highway 190, Suite 200

Covington, LA 70433

 

Non-Accounting and Corporate Records

655 Engineering Drive, Suite 300

Norcross, GA 30092

FleetCor Technologies Operating Company, LLC

  

Accounting Records

1001 Service Road East

Highway 190, Suite 200

Covington, LA 70433

 

Non-Accounting and Corporate Records

655 Engineering Drive, Suite 300

Norcross, GA 30092

Mannatec, Inc.

  

Accounting Records

1001 Service Road East

Highway 190, Suite 200

Covington, LA 70433

 

Non-Accounting and Corporate Records

655 Engineering Drive, Suite 300

Norcross, GA 30092

Comdata Inc.

  

Accounting and Non-Accounting Records

5301 Maryland Way

Brentwood, TN 37027

Pacific Pride Services, LLC

  

Accounting and Non-Accounting Records

5301 Maryland Way

Brentwood, TN 37027

 

  Schedule III-1  

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule IV

TRADE NAMES

 

Legal Name

  

Trade Names

CFN Holding Co.

   Commercial Fueling Network

FleetCor Technologies Operating Company, LLC

   Fuelman

Mannatec. Inc.

   Mannanet, Inc.

Comdata Inc.

   Comdata Network, Inc., Comdata Corporation, Ceridian Stored Value, Inc.,
Comdata Stored Value Solutions, Inc., Stored Value Solutions, Inc.,

Pacific Pride Services, LLC

   N/A

 

  Schedule IV-1  

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule V

ACTIONS/SUITS

None.

 

Schedule V-1

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

Exhibit A

FORM OF PURCHASE REPORT

Originator:        [Name of Originator]

Purchaser:        FleetCor Funding LLC

Payment Date:

 

1. Outstanding Balance of Receivables Purchased:

 

2. Fair Market Value Discount:

1/{1 + [(Prime Rate x Days’ Sales Outstanding]}

365

Where:

Prime Rate =                     

Days’ Sales Outstanding =                     

 

3. Purchase Price (1 x 2) = $                    

 

Exhibit A-1

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

Exhibit B

COMPANY NOTE

New York, New York

November 14, 2014

FOR VALUE RECEIVED, the undersigned, FLEETCOR FUNDING LLC, a Delaware limited
liability company (the “Company”), promises to pay to [                    ], a
[            ][            ] (“Originator”), on the terms and subject to the
conditions set forth herein and in the Purchase and Sale Agreement referred to
below, the aggregate unpaid Purchase Price of all Receivables purchased by the
Company from Originator pursuant to such Purchase and Sale Agreement, as such
unpaid Purchase Price is shown in the records of Servicer.

1. Purchase and Sale Agreement. This Company Note is one of the Company Notes
described in, and is subject to the terms and conditions set forth in, that
certain Fifth Amended and Restated Purchase and Sale Agreement dated as of
November 14, 2014 (as the same may be amended, supplemented, amended and
restated or otherwise modified in accordance with its terms, the “Purchase and
Sale Agreement”), among the Company, the Originator, and the various entities
listed thereto as Originators. Reference is hereby made to the Purchase and Sale
Agreement for a statement of certain other rights and obligations of the Company
and the Originator.

2. Definitions. Capitalized terms used (but not defined) herein have the
meanings assigned thereto in the Purchase and Sale Agreement and in Exhibit I to
the Receivables Purchase Agreement (as defined in the Purchase and Sale
Agreement). In addition, as used herein, the following terms have the following
meanings:

“Bankruptcy Proceedings” has the meaning set forth in clause (b) of paragraph 9
hereof.

“Final Maturity Date” means the Payment Date immediately following the date that
falls one year and one day after the Facility Termination Date.

“Interest Period” means the period from and including a Payment Date (or, in the
case of the first Interest Period, the date hereof) to but excluding the next
Payment Date.

“PNC Prime Rate” means, with respect to any Purchaser, the rate of interest in
effect for such day as publicly announced from time to time by the applicable
Purchaser Agent (or applicable Related Committed Purchaser) as its “reference
rate”. Such “reference rate” is set by the applicable Purchaser Agent based upon
various factors, including the applicable Purchaser Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate.

 

Exhibit B-1

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

“Senior Interests” means, collectively, (i) all accrued Discount on the
Purchased Interest, (ii) the fees referred to in Section 1.5 of the Receivables
Purchase Agreement, (iii) all amounts payable pursuant to Sections 1.7, 1.8,
1.10, 3.1, or 6.4 of the Receivables Purchase Agreement, (iv) the Aggregate
Capital and (v) all other obligations of the Company and the Servicer that are
due and payable, to (a) the Purchasers, the Purchaser Agents, the Administrator
and their respective successors, permitted transferees and assigns arising in
connection with the Transaction Documents and (b) any Indemnified Party or
Affected Person arising in connection with the Receivables Purchase Agreement,
in each case, howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing, or due or to become
due, together with any and all interest and Discount accruing on any such amount
after the commencement of any Bankruptcy Proceedings, notwithstanding any
provision or rule of law that might restrict the rights of any Senior Interest
Holder, as against the Company or anyone else, to collect such interest.

“Senior Interest Holders” means, collectively, the Purchasers, the Administrator
and the Indemnified Parties and Affected Persons.

“Subordination Provisions” means, collectively, clauses (a) through (l) of
paragraph 9 hereof.

3. Interest. Subject to the Subordination Provisions set forth below, the
Company promises to pay interest on this Company Note as follows:

(a) Prior to the Final Maturity Date, the aggregate unpaid Purchase Price from
time to time outstanding during any Interest Period shall bear interest at the
PNC Prime Rate; and

(b) From (and including) the Final Maturity Date to (but excluding) the date on
which the entire aggregate unpaid Purchase Price is fully paid, the aggregate
unpaid Purchase Price from time to time outstanding shall bear interest at a
rate per annum equal to the rate of interest publicly announced from time to
time by PNC Bank, National Association, as its “base rate”, “reference rate” or
other comparable rate, as determined by the Servicer.

4. Interest Payment Dates. Subject to the Subordination Provisions set forth
below, the Company shall pay accrued interest on this Company Note on each
Payment Date, and shall pay accrued interest on the amount of each principal
payment made in cash on a date other than a Payment Date at the time of such
principal payment.

5. Basis of Computation. Interest accrued hereunder that is computed by
reference to the PNC Prime Rate shall be computed for the actual number of days
elapsed on the basis of a 365- or 366-day year.

 

Exhibit B-2

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

6. Principal Payment Dates. Subject to the Subordination Provisions set forth
below, payments of the principal amount of this Company Note shall be made as
follows:

(a) The principal amount of this Company Note shall be reduced by an amount
equal to each payment deemed made pursuant to Section 3.3 of the Purchase and
Sale Agreement; and

(b) The entire remaining unpaid Purchase Price of all Receivables purchased by
the Company from Originator pursuant to the Purchase and Sale Agreement shall be
paid on the Final Maturity Date.

Subject to the Subordination Provisions set forth below, the principal amount of
and accrued interest on this Company Note may be prepaid by, and in the sole
discretion of the Company, on any Business Day without premium or penalty.

7. Payment Mechanics. All payments of principal and interest hereunder are to be
made in lawful money of the United States of America in the manner specified in
Article III of the Purchase and Sale Agreement.

8. Enforcement Expenses. In addition to and not in limitation of the foregoing,
but subject to the Subordination Provisions set forth below and to any
limitation imposed by applicable law, the Company agrees to pay all expenses,
including reasonable attorneys’ fees and legal expenses, incurred by Originator
in seeking to collect any amounts payable hereunder which are not paid when due.

9. Subordination Provisions. The Company covenants and agrees, and Originator
and any other holder of this Company Note (collectively, Originator and any such
other holder are called the “Holder”), by its acceptance of this Company Note,
likewise covenants and agrees on behalf of itself and any holder of this Company
Note, that the payment of the principal amount of and interest on this Company
Note is hereby expressly subordinated in right of payment to the payment and
performance of the Senior Interests to the extent and in the manner set forth in
the following clauses of this paragraph 9:

(a) No payment or other distribution of the Company’s assets of any kind or
character, whether in cash, securities, or other rights or property, shall be
made on account of this Company Note except to the extent such payment or other
distribution is (i) permitted under Section 1(n) of Exhibit IV to the
Receivables Purchase Agreement or (ii) made pursuant to clause (a) or (b) of
paragraph 6 of this Company Note;

(b) In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar event relating to the Company, whether voluntary
or involuntary, partial or complete, and whether in bankruptcy, insolvency or
receivership proceedings, or upon an assignment for the benefit of creditors, or
any other marshalling of the assets and liabilities of the Company or any sale
of all or substantially all of the assets of the Company other than as permitted
by the Purchase and Sale Agreement (such proceedings being herein collectively
called “Bankruptcy Proceedings”), the Senior Interests shall first be paid and
performed in full and in cash before Originator shall be entitled to receive and
to retain any payment or distribution in respect of this Company Note. In order
to implement the foregoing: (i) all payments and distributions of any kind or
character in respect of this Company Note to which Holder would be entitled
except

 

Exhibit B-3

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

for this clause (b) shall be made directly to the Administrator (for the benefit
of the Senior Interest Holders); (ii) Holder shall promptly file a claim or
claims, in the form required in any Bankruptcy Proceedings, for the full
outstanding amount of this Company Note, and shall use commercially reasonable
efforts to cause said claim or claims to be approved and all payments and other
distributions in respect thereof to be made directly to the Administrator (for
the benefit of the Senior Interest Holders) until the Senior Interests shall
have been paid and performed in full and in cash; and (iii) Holder hereby
irrevocably agrees that Administrator (acting on behalf of the Purchasers), in
the name of Holder or otherwise, demand, sue for, collect, receive and receipt
for any and all such payments or distributions, and file, prove and vote or
consent in any such Bankruptcy Proceedings with respect to any and all claims of
Holder relating to this Company Note, in each case until the Senior Interests
shall have been paid and performed in full and in cash;

(c) In the event that Holder receives any payment or other distribution of any
kind or character from the Company or from any other source whatsoever, in
respect of this Company Note, other than as expressly permitted by the terms of
this Company Note, such payment or other distribution shall be received in trust
for the Senior Interest Holders and shall be turned over by Holder to the
Administrator (for the benefit of the Senior Interest Holders) forthwith. Holder
will mark its books and records so as clearly to indicate that this Company Note
is subordinated in accordance with the terms hereof. All payments and
distributions received by the Administrator in respect of this Company Note, to
the extent received in or converted into cash, may be applied by the
Administrator (for the benefit of the Senior Interest Holders) first to the
payment of any and all expenses (including reasonable attorneys’ fees and legal
expenses) paid or incurred by the Senior Interest Holders in enforcing these
Subordination Provisions, or in endeavoring to collect or realize upon this
Company Note, and any balance thereof shall, solely as between Originator and
the Senior Interest Holders, be applied by the Administrator (in the order of
application set forth in Section 1.4(d) of the Receivables Purchase Agreement)
toward the payment of the Senior Interests; but as between the Company and its
creditors, no such payments or distributions of any kind or character shall be
deemed to be payments or distributions in respect of the Senior Interests;

(d) Notwithstanding any payments or distributions received by the Senior
Interest Holders in respect of this Company Note, while any Bankruptcy
Proceedings are pending Holder shall not be subrogated to the then existing
rights of the Senior Interest Holders in respect of the Senior Interests until
the Senior Interests have been paid and performed in full and in cash. If no
Bankruptcy Proceedings are pending, Holder shall only be entitled to exercise
any subrogation rights that it may acquire (by reason of a payment or
distribution to the Senior Interest Holders in respect of this Company Note) to
the extent that any payment arising out of the exercise of such rights would be
permitted under Section 1(n) of Exhibit IV to the Receivables Purchase
Agreement;

(e) These Subordination Provisions are intended solely for the purpose of
defining the relative rights of Holder, on the one hand, and the Senior Interest
Holders on the other hand. Nothing contained in these Subordination Provisions
or elsewhere in this Company Note is intended to or shall impair, as between the
Company, its creditors

 

Exhibit B-4

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

(other than the Senior Interest Holders) and Holder, the Company’s obligation,
which is unconditional and absolute, to pay Holder the principal of and interest
on this Company Note as and when the same shall become due and payable in
accordance with the terms hereof or to affect the relative rights of Holder and
creditors of the Company (other than the Senior Interest Holders);

(f) Holder shall not, until the Senior Interests have been paid and performed in
full and in cash, (i) cancel, waive, forgive, or commence legal proceedings to
enforce or collect, or subordinate to any obligation of the Company, howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, or now or hereafter existing, or due or to become due, other than
the Senior Interests, this Company Note or any rights in respect hereof or
(ii) convert this Company Note into an equity interest in the Company, unless
Holder shall, in either case, have received the prior written consent of the
Administrator;

(g) Holder shall not, without the advance written consent of the Administrator
and Purchaser, commence, or join with any other Person in commencing, any
Bankruptcy Proceedings with respect to the Company until at least one year and
one day shall have passed since the Senior Interests shall have been paid and
performed in full and in cash;

(h) If, at any time, any payment (in whole or in part) of any Senior Interest is
rescinded or must be restored or returned by a Senior Interest Holder (whether
in connection with Bankruptcy Proceedings or otherwise), these Subordination
Provisions shall continue to be effective or shall be reinstated, as the case
may be, as though such payment had not been made;

(i) Each of the Senior Interest Holders may, from time to time, at its sole
discretion, without notice to Holder, and without waiving any of its rights
under these Subordination Provisions, take any or all of the following actions:
(i) retain or obtain an interest in any property to secure any of the Senior
Interests; (ii) retain or obtain the primary or secondary obligations of any
other obligor or obligors with respect to any of the Senior Interests;
(iii) extend or renew for one or more periods (whether or not longer than the
original period), alter or exchange any of the Senior Interests, or release or
compromise any obligation of any nature with respect to any of the Senior
Interests; (iv) amend, supplement, amend and restate, or otherwise modify any
Transaction Document; and (v) release its security interest in, or surrender,
release or permit any substitution or exchange for all or any part of any rights
or property securing any of the Senior Interests, or extend or renew for one or
more periods (whether or not longer than the original period), or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such rights or property;

(j) Holder hereby waives: (i) notice of acceptance of these Subordination
Provisions by any of the Senior Interest Holders; (ii) notice of the existence,
creation, non-payment or non-performance of all or any of the Senior Interests;
and (iii) all diligence in enforcement, collection or protection of, or
realization upon, the Senior Interests, or any thereof, or any security
therefor;

 

Exhibit B-5

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

(k) Each of the Senior Interest Holders may, from time to time, on the terms and
subject to the conditions set forth in the Transaction Documents to which such
Persons are party, but without notice to Holder, assign or transfer any or all
of the Senior Interests, or any interest therein; and, notwithstanding any such
assignment or transfer or any subsequent assignment or transfer thereof, such
Senior Interests shall be and remain Senior Interests for the purposes of these
Subordination Provisions, and every immediate and successive assignee or
transferee of any of the Senior Interests or of any interest of such assignee or
transferee in the Senior Interests shall be entitled to the benefits of these
Subordination Provisions to the same extent as if such assignee or transferee
were the assignor or transferor; and

(l) These Subordination Provisions constitute a continuing offer from the holder
of this Company Note to all Persons who become the holders of, or who continue
to hold, Senior Interests; and these Subordination Provisions are made for the
benefit of the Senior Interest Holders, and the Administrator may proceed to
enforce such provisions on behalf of each of such Persons.

10. General. No failure or delay on the part of Originator in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No amendment,
modification or waiver of, or consent with respect to, any provision of this
Company Note shall in any event be effective unless (i) the same shall be in
writing and signed and delivered by the Company and Holder and (ii) all consents
required for such actions under the Transaction Documents shall have been
received by the appropriate Persons.

11. Maximum Interest. Notwithstanding anything in this Company Note to the
contrary, the Company shall never be required to pay unearned interest on any
amount outstanding hereunder and shall never be required to pay interest on the
principal amount outstanding hereunder at a rate in excess of the maximum
nonusurious interest rate that may be contracted for, charged or received under
applicable federal or state law (such maximum rate being herein called the
“Highest Lawful Rate”). If the effective rate of interest which would otherwise
by payable under this Company Note would exceed the Highest Lawful Rate, or if
the holder of this Company Note shall receive any unearned interest or shall
receive monies that are deemed to constitute interest which would increase the
effective rate of interest payable by the Company under this Company Note to a
rate in excess of the Highest Lawful Rate, then (i) the amount of interest which
would otherwise be payable by the Company under this Company Note shall be
reduced to the amount allowed by applicable law, and (ii) any unearned interest
paid by the Company or any interest paid by the Company in excess of the Highest
Lawful Rate shall be refunded to the Company. Without limitation of the
foregoing, all calculations of the rate of interest contracted for, charged or
received by Originator under this Company Note that are made for the purpose of
determining whether such rate exceeds the Highest Lawful Rate applicable to
Originator (such Highest Lawful Rate being herein called the “Originator’s
Maximum Permissible Rate”) shall be made, to the extent permitted by usury laws
applicable to Originator (now or hereafter enacted), by amortizing, prorating
and spreading in equal parts during the actual period during which any amount
has been outstanding hereunder all interest at any time contracted for, charged
or received by Originator in connection herewith. If at any time

 

Exhibit B-6

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

and from time to time (i) the amount of interest payable to Originator on any
date shall be computed at Originator’s Maximum Permissible Rate pursuant to the
provisions of the foregoing sentence and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to
Originator would be less than the amount of interest payable to Originator
computed at Originator’s Maximum Permissible Rate, then the amount of interest
payable to Originator in respect of such subsequent interest computation period
shall continue to be computed at Originator’s Maximum Permissible Rate until the
total amount of interest payable to Originator shall equal the total amount of
interest which would have been payable to Originator if the total amount of
interest had been computed without giving effect to the provisions of the
foregoing sentence.

12. Governing Law. THIS COMPANY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF).

13. Captions. Paragraph captions used in this Company Note are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Company Note.

 

Exhibit B-7

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Company Note to be executed as
of the date first written above.

 

FLEETCOR FUNDING LLC By:

 

Name:

 

Title:

 

 

Exhibit B-8

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

Exhibit C

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of             , 20     (this “Agreement”) is
executed by                     , a [corporation] organized under the laws of
                     (the “Additional Originator”), with its principal place of
business located at                     .

BACKGROUND:

A. FleetCor Funding LLC, a Delaware limited liability company (the “Company”)
and the various entities from time to time party thereto, as Originators
(collectively, the “Originators”), have entered into that certain Fifth Amended
and Restated Purchase and Sale Agreement, dated as of November 14, 2014 (as
amended, restated, supplemented or otherwise modified through the date hereof,
and as it may be further amended, restated, supplemented or otherwise modified
from time to time, the “Purchase and Sale Agreement”).

B. The Additional Originator desires to become a Originator pursuant to
Section 4.3 of the Purchase and Sale Agreement.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Originator hereby agrees as follows:

SECTION 1. Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned thereto in the
Purchase and Sale Agreement or in the Receivables Purchase Agreement (as defined
in the Purchase and Sale Agreement). The Cut-Off Date for the Additional
Originator shall be [            ] [    ], 20[    ].

SECTION 2. Transaction Documents. The Additional Originator hereby agrees that
it shall be bound by all of the terms, conditions and provisions of, and shall
be deemed to be a party to (as if it were an original signatory to), the
Purchase and Sale Agreement and each of the other relevant Transaction
Documents. From and after the later of the date hereof and the date that the
Additional Originator has complied with all of the requirements of Section 4.3
of the Purchase and Sale Agreement, the Additional Originator shall be an
Originator for all purposes of the Purchase and Sale Agreement and all other
Transaction Documents. The Additional Originator hereby acknowledges that it has
received copies of the Purchase and Sale Agreement and the other Transaction
Documents.

SECTION 3. Representations and Warranties. The Additional Originator hereby
makes all of the representations and warranties set forth in Article V (to the
extent applicable) of the Purchase and Sale Agreement as of the date hereof
(unless such representations or warranties relate to an earlier date, in which
case as of such earlier date), as if such representations and warranties were
fully set forth herein. The Additional Originator hereby represents and warrants
that its location (as defined in the applicable UCC) is [                    ],
and the offices where the Additional Originator keeps all of its Records and
Related Security is as follows:

 

 

 

 

 

Exhibit C-1

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

SECTION 4. Miscellaneous. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York. This Agreement is
executed by the Additional Originator for the benefit of the Company, and its
assigns, and each of the foregoing parties may rely hereon. This Agreement shall
be binding upon, and shall inure to the benefit of, the Additional Originator
and its successors and permitted assigns.

[Signature Pages Follow]

 

Exhibit C-2

Amended and Restated

Purchase and Sale Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.

 

[NAME OF ADDITIONAL ORIGINATOR]

By:

 

Name:

 

Title:

 

Consented to:

FLEETCOR FUNDING LLC

 

By:

 

Name:

 

Title:

 

Acknowledged by:

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

 

By:

 

Name:

 

Title:

 

[PURCHASER AGENTS]

 

By:

 

Name:

 

Title:

 

 

Exhibit C-3

Amended and Restated

Purchase and Sale Agreement